El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Presentada al Registro de la Propiedad de Caguas copia .certificada de la ordenanza de la Asamblea Municipal de Gu-rabo que en 24 de octubre de 1944 ratificó la concesión de usufructo de un solar de 10.40 metros de frente por 9.40 de fondo, situado en- dicho municipio, a favor de Gumersinda Ramos, el Registrador de la Propiedad denegó la inscripción *709del documento y tomó en su lugar anotación preventiva por ciento veinte días. Basóse el Registrador en que “tratán-dose de la segregación de un solar con cabida menor de cincoi cuerdas, no se ba cumplido con el requisito de presentar la certificación correspondiente, librada por la Junta de Plani-ficación de Puerto Rico, aprobando la segregación del solar objeto de este documento, según lo dispone el artículo primero del Reglamento de dicha Junta.” La referida copia certi-ficada de la ordenanza iba acompañada de otro documento suscrito por Miguel González Morales, en su carácter de Al-calde del Municipio de Gurabo, en la cual dicho funcionario certifica “que según los antecedentes obrante en los archivos de este Municipio, Doña Gumersinda Ramos, . . . viene usu-fructuando gratuitamente desde el año mil novecientos trein-ta y ocho del siguiente solar: (aquí se describe el solar a que se hace referencia en la ordenanza).”
Añora acude ella ante este Tribunal con un recurso guber-nativo contra la nota denegatoria del Registrador. Sostiene que ña estado en posesión en concepto de usufructuaria del referido solar desde 1938, que la Asamblea Municipal de Gu-rabo no ña ñecño otra cosa que ratificar la concesión que del usufructo del indicado solar ya estaba ñecña y que no ve la necesidad de la intervención de la Junta de Planificación.
A instancias de la propia Junta de Planificación conce-dimos permiso a ésta para intervenir como amicus curiae y su criterio es que la nota del registrador debe ser confirmada.
De ñaber sido el usufructo del solar concedido con anterioridad al 5 de septiembre de 1944, fecña en que empezó a regir el Reglamento de Lotificación aprobado por la Junta de Planificación, Urbanización y Zonificación de Puerto Rico, la segregación sería inscribible, no obstante el hecho' de no haberse cumplido con tal reglamento. Matos v. Junta de Planificación, 66 D.P.R. 439 y Sepúlveda v. Registrador, 64 D.P.R. 449. Las asambleas municipales pueden conceder solares a perpetuidad para la construcción de casas. Ar-*710tículo 70 de la Ley núm. 53 de 28 de abril de 1928, pág. 335. La dificultad en este caso estriba, sin embargo-, no en que la Asamblea no tuviera facultad para hacer lo que hizo, sino en que de la ordenanza por ella aprobada no se desprende la fecha en que .originalmente se concedió el usufructo del in-dicado solar a la recurrente. El documento suscrito por el Alcalde Municipal ningún valor tiene-, pues de acuerdo con la Ley Municipal citada el Secretario del municipio es la persona que debe certificar las ordenanzas aprobadas por la Asamblea y la que tiene a su cargo el archivo general del municipio. El secretario municipal es, por ende, el llamado a librar copias certificadas de las ordenanzas -aprobadas por la asamblea municipal, así como de cualesquiera docu-mentos que obren bajo su custodia. Véase el artículo 70 de la Ley de Evidencia. (1) La certificación espedida por el alcaide era, por tanto, una nulidad. De la copia certificada de la ordenanza suscrita por el Secretario Municipal, sólo se desprende la fecha en que se aprobó la ratificación de la concesión del usufructo del solar de que se trata, mas no, re-petimos, la fecha en que tuvo lugar la cesión original del mismo. El hecho de que para que haya una ratificación ten-ga que haber habido una concesión previa, no significa ne-cesariamente que la concesión original fuera hecha con an-terioridad al 5 de septiembre de 1944 y, en su consecuencia, que el Eeglamento de Planificación no le fuera aplicable. La concesión original pudo naturalmente tener lugar con ante-rioridad al 24 de octubre de 1944, pero nada hay que indi-que que ella no ocurriera con posterioridad al 5 de septiembre del mismo año. Rodríguez v. Registrador, 66 D.P.R. 774, 776. En ese último caso el Eeglamento de Planificación sería apli-cable a la segregación que se interesa, y la Ley no concede al *711registrador discresión alguna en cnanto a eximir de las obli-gaciones impuestas por la ley o los reglamentos. Rivera v. Registrador, 64 D.P.R. 461, 466.
No apareciendo que la concesión del usufructo del solar se hiciera antes de empezar a regir el Beglamento de Plani-ficación, debe confirmarse la nota recurrida.

(1) El artículo 70 de la Ley de Evidencia provee:
“El registro público de un documento puede probarse mediante el registro original o copia del mismo, certificada por el guardador legal del registro. ”